Citation Nr: 0610822	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  94-28 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a right knee 
disability.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel








INTRODUCTION

The claimant/appellant served on verified active duty for 
training (ACDUTRA) from April 1974 to September 1974 and from 
February 1976 to May 1976.  The record also appears to 
suggest some sort of duty status March to June 1977, but such 
has not been verified.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1993 
rating decision of the Boston, Massachusetts Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 1998, 
the case was remanded for further development.  In January 
2003 the Board undertook development under authority then in 
effect.  In November 2003, the case was remanded for such 
development.

While the claimant was represented by the Massachusetts 
Veterans Services at an October 1994 hearing before a RO 
hearing officer, there is no designation of representation of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The undersigned is well aware that this case has been pending 
since the appellant filed his claim in October 1992; however, 
given the incomplete development, it must, regrettably, be 
remanded again.

The NPRC has verified that the claimant had ACDUTRA from 
April 1974 to September 1974 and from February 1976 to May 
1976.  He alleges he sustained a knee injury during a period 
of service in 1977.  While his accounts of the circumstances 
of such injury have been inconsistent over the years, it has 
never been specifically verified whether he actually served 
on ACDUTRA in 1977 (and if so, the dates of such service).

Service personnel records show the claimant was absent 
without leave (AWOL) from his National Guard unit from 
December 18, 1976 to February 11, 1977, and as a result was 
sentenced to 95 days at the U.S. Army Retraining Brigade 
(USARB) in Fort Riley, Kansas where, it appears, he was 
confined for some time from March 1977 to November 1977.  
Personnel records also reflect he was AWOL from USARB from 
May 22, 1977 to June 21, 1977.  Thus there arises a question 
as to whether any service in 1977 would have been "in line 
of duty".  

Furthermore, service department finance records from March 
1977 to June 1977 show that the claimant received pay during 
that time, suggesting he was then on some type of duty 
status.  There has been no effort to reconcile the 
certification that he had no ACDUTRA after May 1976 with the 
fact that he received military pay in 1977.

In a November 2003 remand, the Board sought verification of 
the claimant's service in 1977.  It does not appear that this 
has been done.  While certain service personnel records for 
this time period were obtained, the record still does not 
include a definitive certification as to whether or not the 
claimant served of active duty or ACDUTRA in 1977.  Instead, 
an August 2002 supplemental statement of the case determined 
that the appellant had no injury during a 1977 period of 
ACDUTRA, and the case was returned to the Board.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the 
previous remand's request to have the NPRC verify the 
appellant's 1977 service has not been completed, a further 
remand for such verification is necessary. 

Accordingly, the case is REMANDED for the following action:

1. The RO must arrange for conclusive 
certification as to whether or not the 
claimant had a period of ACDUTRA in 1977 
(or was somehow otherwise in an active 
duty status).  If so, the RO should make a 
"line of duty" determination regarding 
such service.  The development in this 
regard must be exhaustive, and should be 
terminated without completion only upon if 
it is determined (and so certified) that 
no further avenue of pursuit for the 
information sought remains.  Any finding 
that there was no ACDUTRA or active duty 
status in 1977 must be reconciled with the 
finance records in the claims file which 
show that the claimant received military 
pay for approximately three months during 
that year.  

2. After the development sought above is 
completed (or it is certified that all 
sources of development for the information 
sought have been exhausted and the 
development cannot be completed), the RO 
should re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the claimant the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


